Citation Nr: 0823159	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO. 06-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a jaw injury with 
teeth problems.

2. Entitlement to service connection for residuals of a right 
ankle fracture (claimed as feet problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1947 and from February 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
benefits sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in June 2008 and testified. A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran's service medical and personnel records are 
presumed to have been destroyed in a 1973 fire at the 
National Personnel Records Center. The Board remands this 
matter in order for the RO/AMC to notify the veteran of his 
right to support his claims of entitlement to service 
connection for a jaw injury with teeth problems and 
entitlement to service connection for residuals of a right 
ankle fracture by submitting alternate sources of evidence. 
Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992). 


The veteran contends that while in Korea he injured his right 
ankle and jaw during a motor vehicle accident. The veteran is 
the recipient of the Combat Infantryman's Badge (CIB) for his 
service in Korea from February 1951 to April 1954. The 
available service treatment records indicated that in an 
April 1954 examination, a notation was made the veteran had a 
broken tooth and bruised jaw in April 1951. The examiner 
reported that no complaints of a medical nature were made at 
the time of the examination. There were no complaints, 
treatment, or diagnosis of a right ankle injury during this 
time period among the available service treatment records.

In April 2004, a VA examiner diagnosed the veteran with 
degenerative changes of the first metatarsal phalangeal (MTP) 
joint and x-ray studies indicated mild hallux valgus with 
hypertrophic degenerative changes at the first MTP joint. 

The veteran's assertion of fracturing his right ankle and 
injuring his jaw during a motor vehicle accident (i.e., the 
in-service incident) is presumed credible, but only as to the 
in-service events. 38 U.S.C.A. § 1154(b) (Providing in 
substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d). Therefore, the veteran's report of having been in a 
motor vehicle accident during service resulting in a right 
ankle and jaw injury is presumed credible. 38 U.S.C.A. § 
1154(b).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder. See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

As noted above, it appears that the majority of the veteran's 
service treatment records were lost to fire. When, through no 
fault of the veteran, records under the control of the 
Government are unavailable, the duty to assist is heightened. 
Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992). VA's duty 
then requires that VA advise the veteran of his right to 
support his claim by submitting alternate sources of 
evidence, including service medical or personnel statements, 
or lay evidence, such as "buddy" affidavits or statements. 
Id. While there is no presumption of service connection that 
arises, VA is obligated to exercise greater diligence in 
assisting the veteran with the development of the evidence in 
support of his claim. Washington v. Nicholson, 19 Vet. App. 
362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The RO advised the veteran in July 2004 that his service 
treatment records may have been destroyed by fire. The RO 
requested the veteran fill out and return NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data. 
The veteran returned NA Form 13055 to the RO in July 2004, 
indicating he was treated for a broken right ankle at a field 
hospital associated with the 1821 Headquarters Company, 27th 
Infantry Regiment. However, VA did not inform the veteran of 
the opportunity to support his claims for entitlement to 
service connection for a jaw injury with teeth problems and 
entitlement to service connection for residuals of a right 
ankle fracture of the opportunity to submit alternate forms 
of evidence, as in Dixon, above. 

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should advise the veteran 
of his opportunity to submit lay 
testimony and other alternate sources of 
evidence in support of his claim for 
entitlement to service connection for a 
jaw injury with teeth problems and 
entitlement to service connection for 
residuals of a right ankle fracture. 

Such alternate forms of evidence include, 
but are not limited to, letters to and 
from the veteran during or after military 
service detailing events as to the 
disability; letters of commendation or 
appreciation for his military service in 
performing the duties which he claims 
caused his injury; and accounts, 
statements, and letters from his family, 
friends, acquaintances, and coworkers, 
detailing each respective writer's 
recollection of the development of the 
veteran's injury; post-service physical 
examinations, to include New York Transit 
Authority physical and employment 
examinations; insurance claims; and any 
other material that would indicate that 
the veteran performed the duties he has 
described, that such duties could result 
in the injury currently claimed by the 
veteran, and that the veteran sustained 
his disability of a jaw injury with teeth 
problems and residuals of a right ankle 
fracture during his time in service. 

2. The RO/AMC should also have the 
veteran identify any additional treatment 
providers, for his jaw injury with teeth 
problems and residuals of a right ankle 
fracture, to include VA records, not 
associated with the claims file. The RO 
should then obtain and associate with the 
claims file any records identified. 
Furthermore, the RO should obtain from 
the veteran an authorization for the 
release of medical records from his 
medical providers, and associate any 
records received with the claims file. 

If deemed appropriate by the RO/AMC, VA medical examinations 
may be conducted. See McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."); Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder)..

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




